Order entered August 18, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00293-CV

               AAKHU B.S. SHETET, Appellant/Cross-Appellee

                                        V.

              RONALD A. BURNOM, Appellee/Cross-Appellant

               On Appeal from the 302nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-08333

                                    ORDER
         Before Chief Justice Burns, Justice Goldstein, and Justice Smith

      This appeal from the trial court’s April 8, 2021 decree of divorce was filed

by Aakhu B.S. Shetet on April 27. The clerk’s record was filed the following day.

      On May 3, Ronald A. Burnom filed a motion for new trial and subsequently,

he filed a notice of cross-appeal. On June 4, the reporter’s record was filed,

making appellant’s opening brief due July 6. See TEX. R. APP. P. 4.1, 38.6(a).

Appellant failed to file her brief by that date and was cautioned that her appeal

would be dismissed if she failed to file it by July 19. See id. 38.8(a)(1). To date,
the brief has not been filed. Accordingly, we DISMISS Ms. Shetet’s appeal. See

id.

      In light of these circumstances, we REALIGN the parties and DIRECT the

Clerk of the Court to change the style of the case to “Ronald A. Burnom, Appellant

v. Aakhu B.S. Shetet, Appellee.” Mr. Burnom shall file his opening brief no later

than September 17, 2021.

                                            /s/   CRAIG SMITH
                                                  JUSTICE